DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
Information Disclosure Statement
	The information disclosure statement submitted on August 26, 2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall et al (US Pat. Pub. No. 2021/0136177).

Regarding claim 1, Hall et al discloses a method performed by an edge enabler server (EES) in an edge data network (EDN), the method comprises:
receiving, from an edge enabler client (EEC) of a user equipment (UE), a message for an edge application server (EAS) usage indication associated with an application context relocation (ACR), wherein the message for the EAS usage indication comprises an identifier of an EAS that is used by an application client (AC) of the UE (see at least paragraph 6 and 140; discloses receiving parameters with KPIs);
identifying the identifier of the EAS (see at least paragraph 6 and 142; discloses selecting EAS); and
providing a service associated with the ACR to the EAS based on the identifier of the EAS (see at least paragraph 6 and 143; discloses processing the data associated with the application).
Regarding claim 3, Hall et al discloses the message for the EAS usage indication further  comprises at least one of an identifier of the EEC, security credentials of the EEC, or an identifier of the UE (see at least paragraph 6 and 142).  
Regarding claim 4, Hall et al discloses a plurality of EASs in the EDN is, by the EEC, identified by using an edge configuration server (ECS) and the EES, wherein at least one of the plurality of EASs is, by the EEC, selected to send the message for the EAS usage indication of the selected EAS, wherein an AC of the UE establishes a connection with the selected EAS for at least one application service (see at least paragraph 6 and 74).  
Regarding claim 5, Hall et al discloses one of the plurality of EASs is selected based on a support of an application client (AC) of the UE (see at least paragraph 6 and 74).  
Regarding claim 6, Hall et al discloses sending, by the EES, a message for an EAS usage indication acknowledgment to the EEC, wherein the message for the EAS usage indication acknowledgment comprises at least one of a successful response, an identifier of the EES (EESID), security credentials of the EES, a failure response, or a cause of failure (see at least paragraph 6 and 74).  
Regarding claim 7, Hall et al discloses the message for the EAS usage indication is an application context relocation (ACR) information subscription message, an EEC registration update message, or an EEC context message (see at least paragraph 6 and 72).  
Regarding claim 11, Hall et al discloses providing the service associated with the ACR to the EAS comprises at least one of: reserving, at least one resource, the at least one resource comprising at least one of a compute resource for the EAS or storage resource for the EAS; monitoring, , a location of the UE to provide assistance to the EAS for the ACR; or subscribing, to information associated with the UE and utilizing 3rd generation partnership project (3GPP) core network capability exposure application programming interfaces (APIs) (see at least paragraph 6 and 141).  
Regarding claim 12, Hall et al discloses an edge enabler server (EES) in an edge data network (EDN), the EES comprising: memory; a processor; and a controller, operably connected to the memory and the processor, configured to: receive, from an edge enabler client (EEC) of a user equipment (UE), a message for an edge application server (EAS) usage indication associated with an application context relocation (ACR), wherein the message for the EAS usage indication comprises at an identifier of an EAS that is used by an application client (AC) of the UE (see at least paragraph 6 and 140; discloses receiving parameters with KPIs), identify the identifier of the EAS (see at least paragraph 6 and 142; discloses selecting EAS) and provide the at least one a service associated with the ACR to the EAS based on the identifier of the EAS (see at least paragraph 6 and 142; discloses selecting EAS).  
Regarding claim 14, Hall et al discloses the message for the EAS usage indication further comprises at least one of an identifier of the EEC, security credentials of the EEC, or an identifier of the UE (see at least paragraph 6 and 142).  
Regarding claim 15, Hall et al discloses the controller is further configured to: send a message for an EAS usage indication acknowledgment to the EEC, the message for the EAS usage indication acknowledgment comprising at least one of a successful response, an identifier of the EES (EESID), security credentials of the EES, a failure response, or a cause of failure (see at least paragraph 6 and 74).  
Regarding claim 16, Hall et al discloses the message for the EAS usage indication is an application context relocation (ACR) information subscription message, an EEC registration update message, or an EEC context message (see at least paragraph 6 and 72).
Allowable Subject Matter
Claims 2 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642